DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method that enables the consumption of a video content item.  The claim recites in part, for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model, a user-based model, and a course-based model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item, and the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user; and selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
To this end, the limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model …  the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a generalized linear model, as a part of a generalized linear mixed model, can be performed mentally by taking into account the profile information and the metadata of the candidate video content item.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a baseline model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a user-based model …  the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the metadata of the candidate video content item.  Alternatively or additionally, this generalized linear mixed model comprising a user-based model, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a course-based model …  the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the reference users having profile information determined to be related to the profile information of the target user.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a course-based model, the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is recognized as mathematical operation as outlined in [0051] – [0055] of Applicant's Specification.  
The limitation of selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items is a process that under its broadest reasonable interpretation is directed to a mental process, because selecting a subset of video content items from a plurality of video content items can be performed mentally by taking into account the scores of the subset of video content items.
extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item;
and causing for each one of the selected subset of video content items to be displayed being configured to enable the consumption of the corresponding video content item in response to its selection.  
The limitations of a computer system having a memory and at least one hardware processor, a database of an online network system, a corresponding selectable user interface element are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item; and causing for each one of the selected subset of video content items to be displayed being configured to enable the consumption of the corresponding video content item in response to its selection amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer system having a memory and at least one hardware processor, a database of an online network system, a corresponding selectable user interface element are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
The limitation of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item falls within this category, because extracting information is directly related to data gathering and does not meaningfully limit the claim.
The limitation of causing a corresponding selectable user interface element for each one of the selected subset of video content items to be displayed, the corresponding selectable user interface element being configured to enable the consumption of the corresponding video content item … in response to its selection amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the plurality of candidate video content items comprise videos available to be viewed by users.  This limitation amounts to generally linking the user of the judicial exception to a particular technological environment – a video viewing environment.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of the baseline model is a fixed effects model.  This limitation is directed to a mathematical concept, specifically a mathematical relationship, because baseline model is a fixed effects model a mathematical formula.  Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of profile information comprises at least one of skills, interests, industry, employment history, and educational background.  This limitation is directed to a mental process, because profile information comprises at least one of skills, interests, industry, employment history, and educational background is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of the metadata of the candidate video content item comprises one or more of at least one skill associated with the candidate video content item and at least one subject category associated with the candidate video content item.  This limitation is directed to a mental process, because the metadata of the candidate video content item comprises one or more of at least one skill associated with the candidate video content item and at least one subject category associated with the candidate video content item is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of consuming a portion of the video file or the audio file of the reference video content items, and consuming all of the video file or the audio file of the reference video content items; consuming a portion of the video file or the audio file of the candidate video content item, and consuming all of the video file or the audio file of the candidate video content item.  These limitations are directed to a mental process, specifically concepts performed in the human mind, because consuming video or audio files can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of selecting a user interface element indicating an interest by the target user in consuming the reference video content items, selecting a user interface element indicating an instruction to play a video file or an audio file of the reference video content items.  
The limitation of a user interface element is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, by generally linking the use of the judicial exception to a particular technological environment – a computing environment.  The additional elements do not impose any 
The limitations of selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface element amounts to generally linking the use of the judicial exception to a particular technological environment – a computing environment.
The limitation of selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items amount to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items falls within this category, because each of the selections are related to data gathering and does not meaningfully limit the claim.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of ranking the plurality of candidate video content items based on their corresponding scores; and selecting the subset of video content items based on the ranking of the plurality of candidate video content items.  Ranking the plurality of candidate video content items based on their corresponding scores is directed to a mental process, specifically concepts performed in the human mind, because a rank can be performed as a mental evaluation.  Similarly selecting the subset of video content items based on the ranking of the plurality of candidate video content items is directed to a mental process, specifically concepts performed in the human mind, because a selection based on a ranking can be performed as a mental evaluation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of selecting via at least one communication channel from a group of communication channels consisting of: a personalized data feed for the target user; a listing of search results on a search results page of the online network system; and an e-mail transmitted to the target user.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because a selection of a feed, a listing or an email can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking 
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of selecting, by the computer system, a communication channel to use in displaying the corresponding selectable user interface element for each one of the selected subset of video content items from amongst a plurality of communication channels wherein the generating of the corresponding score is further based on the selected communication channel.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because a selecting a communication channel to use in displaying for each one of the selected subset of video content items from amongst a plurality of communication channels can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.  The limitation of generating of the corresponding score is further based on the selected communication channel is a mathematical concept, because the generation of a score based a selected channel is a computation.
This judicial exception is not integrated into a practical application. In particular, the elements of a computer system, a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer system, a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological 
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitations of receiving an indication of a selection by the target user; storing the indication of the selection by the target user; and using a machine learning algorithm to modify at least one of the baseline model, the user-based model, and the course-based model based on the stored indication of the selection by the target user.  This limitation of receiving an indication of a selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.
The limitation of storing the indication of the selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) adds insignificant extra-solution activity to the claim.
This judicial exception is not integrated into a practical application. In particular, the elements of a computer system, a selectable user interface element and an online network system are recited at a high level of generality, and amount to generally linking the user of the judicial exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of using a machine learning algorithm to modify at least one of the baseline model, the user-based model, and the course-based model based on the stored indication of the selection by the target user are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
 Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system that enables the consumption of a video content item.  The claim recites in part, for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model, a user-based model, and a course-based model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item, and the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user; and selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items.  Each of these limitations, as 
To this end, the limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model …  the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a generalized linear model, as a part of a generalized linear mixed model, can be performed mentally by taking into account the profile information and the metadata of the candidate video content item.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a baseline model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a user-based model …  the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the metadata of the candidate video content item.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a user-based model, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a course-based model …  the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the reference users having profile information determined to be related to the profile information of the target user.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a course-based model, the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is recognized as mathematical operation as outlined in [0051] – [0055] of Applicant's Specification.  
The limitation of selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items is a process that under its broadest reasonable interpretation is directed to a mental process, because selecting a subset of video content items from a plurality of video content items can be performed mentally by taking into account the scores of the subset of video content items.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item; and causing for each one of the selected subset of video content items to be displayed being configured to enable the consumption of the corresponding video content item in response to its selection.  
The limitations of a computer system having at least one hardware processor, a non-transitory machine-readable medium a database of an online network system, a corresponding selectable user interface element are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item falls within this category, because extracting information is directly related to data gathering and does not meaningfully limit the claim.
The limitation of causing a corresponding selectable user interface element for each one of the selected subset of video content items to be displayed, the corresponding selectable user interface element being configured to enable the consumption of the corresponding video content item … in response to its selection amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the plurality of candidate video content items comprise videos available to be viewed by users.  This limitation amounts to generally linking the user of the judicial exception to a particular technological environment – a video viewing environment.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of profile information comprises at least one of skills, interests, industry, employment history, and educational background.  This limitation is directed to a mental process, because profile information comprises at least one of skills, interests, industry, employment history, and educational background is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

 the metadata of the candidate video content item comprises one or more of at least one skill associated with the candidate video content item and at least one subject category associated with the candidate video content item.  This limitation is directed to a mental process, because the metadata of the candidate video content item comprises one or more of at least one skill associated with the candidate video content item and at least one subject category associated with the candidate video content item is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of consuming a portion of the video file or the audio file of the reference video content items, and consuming all of the video file or the audio file of the reference video content items; consuming a portion of the video file or the audio file of the candidate video content item, and consuming all of the video file or the audio file of the candidate video content item.  These limitations are directed to a mental process, specifically concepts performed in the human mind, because consuming video or audio files can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of selecting a user interface element indicating an interest by the target user in consuming the reference video content items, selecting a user interface element indicating an instruction to play a video file or an audio file of the reference video content items.  
The limitation of a user interface element is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic .  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface element amounts to generally linking the use of the judicial exception to a particular technological environment – a computing environment.
The limitation of selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items amount to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Selecting indicating an interest by the target user in consuming the reference video content items, selecting indicating an instruction to play a video file or an audio file of the reference video content items falls within this category, because each of the selections are related to data gathering and does not meaningfully limit the claim.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

ranking the plurality of candidate video content items based on their corresponding scores; and selecting the subset of video content items based on the ranking of the plurality of candidate video content items.  Ranking the plurality of candidate video content items based on their corresponding scores is directed to a mental process, specifically concepts performed in the human mind, because a rank can be performed as a mental evaluation.  Similarly selecting the subset of video content items based on the ranking of the plurality of candidate video content items is directed to a mental process, specifically concepts performed in the human mind, because a selection based on a ranking can be performed as a mental evaluation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of selecting via at least one communication channel from a group of communication channels consisting of: a personalized data feed for the target user; a listing of search results on a search results page of the online network system; and an e-mail transmitted to the target user.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because a selection of a feed, a listing or an email can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of selecting, by the computer system, a communication channel to use in displaying the corresponding selectable user interface element for each one of the selected subset of video content items from amongst a plurality of communication channels wherein the generating of the corresponding score is further based on the selected communication channel.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because a selecting a communication channel to use in displaying for each one of the selected subset of video content items from amongst a plurality of communication channels can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.  The limitation of generating of the corresponding score is further based on the selected communication channel is a mathematical concept, because the generation of a score based a selected channel is a computation.
This judicial exception is not integrated into a practical application. In particular, the elements of a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
a computer system, a selectable user interface element and a communication channel are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitations of the claim recites, the limitations of receiving an indication of a selection by the target user; storing the indication of the selection by the target user; and using a machine learning algorithm to modify at least one of the baseline model, the user-based model, and the course-based model based on the stored indication of the selection by the target user.  This limitation of receiving an indication of a selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 adds insignificant extra-solution activity to the claim.
The limitation of storing the indication of the selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) adds insignificant extra-solution activity to the claim.
This judicial exception is not integrated into a practical application. In particular, the elements of a computer system, a selectable user interface element and an online network system are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of using a machine learning algorithm to modify at least one of the baseline model, the user-based model, and the course-based model based on the stored indication of the selection by the target user are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
 Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites operations that enables the consumption of a video content item.  The claim recites in part, for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model, a user-based model, and a course-based model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item, and the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user; and selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
To this end, the limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a baseline model …  the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a generalized linear model, as a part of a generalized linear mixed model, can be performed mentally by taking into account the profile information and the metadata of the candidate video content item.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a baseline model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a user-based model …  the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the metadata of the candidate video content item.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a user-based model, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item is recognized as mathematical operation as outlined in [0051] – [0053] of Applicant's Specification.  
The limitation of for each one of the plurality of candidate video content items, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a course-based model …  the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a random effects model, as a part of a generalized linear mixed model, can be performed mentally by taking into account history of online activity and the reference users having profile information determined to be related to the profile information of the target user.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of a score for each candidate video content item based on a generalized linear mixed model comprising a course-based model, the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user is recognized as mathematical operation as outlined in [0051] – [0055] of Applicant's Specification.  
The limitation of selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items is a process that under its broadest reasonable interpretation is directed to a mental 
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item;
and causing for each one of the selected subset of video content items to be displayed being configured to enable the consumption of the corresponding video content item in response to its selection.  
The limitations of a computer system having at least one hardware processor, a non-transitory machine-readable medium a database of an online network system, a corresponding selectable user interface element are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item; and causing for each one of the selected subset of video content items to be displayed being configured to enable the consumption of the corresponding video content item in response to its selection amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer system having at least one hardware processor, a non-transitory machine-readable medium a database of an online network system, a corresponding selectable user interface element are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Extracting profile information from a profile of a target user stored; for each one of a plurality of candidate video content items available for consumption, accessing metadata of the candidate video content item falls within this category, because extracting information is directly related to data gathering and does not meaningfully limit the claim.
The limitation of causing a corresponding selectable user interface element for each one of the selected subset of video content items to be displayed, the corresponding selectable user interface element being configured to enable the consumption of the corresponding video content item … in response to its selection amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.



Response to Arguments
	With regard to the rejection of claims 1-20 under 35 U.S.C. Section 101, Applicant traverses this rejection, referring to Step 2A, Prong 2, where examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.  First, Applicant states that the claims at issue recite applying or using the alleged abstract concept in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Applicant reproduces the body of claim 1, stating that one would have to perform operations that are simply not necessary for a basic practice of generating scores based on a generalized linear mixed model (GLLM) and selecting content based on the scores.  According to Applicant, there are numerous ways one could implement generating scores based on a GLLM and selecting content without infringing claim 1.  Also, according to Applicant, claim 1 is more than a drafting effort designed to monopolize the exception.
	In response, Examiner states that claim 1 merely recites abstract ideas, additional limitations that amount to generally linking the user of the judicial exception to a particular technological environment, and insignificant extra-solution activity that does not amount to significantly more than the abstract ideas recited by the claim.  In particular, the claim recites for each one of the plurality of candidate video content items, generating … a corresponding score based on a generalized linear mixed model comprising a baseline model, a user-based model, and a course-based model, the baseline model being a generalized linear model based on the profile information of the target user and the metadata of the candidate video content item, the user-based model being a random effects model based on a history of online activity by the target user directed towards reference video content items having metadata determined to be related to the metadata of the candidate video content item, and the course-based model being a random effects model based on a history of online activity directed towards the candidate video content item by a plurality of reference users having profile information determined to be related to the profile information of the target user; and selecting a subset of video content items from the plurality of candidate video content items based on the corresponding scores of the subset of video content items.  These limitations have been identified separately in the 101 rejection as being abstract ideas in the form of mathematical concepts and/or mental processes.

	Moreover, Applicant contends that claim 10 applies or uses the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The step of receiving an indication of a selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional as set forth above in view of Symantec, and does not amount to "significantly more" than the abstract idea.  Storing the indication of the selection by the target user amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional in view of Versata, as set for above, and does not amount to "significantly more" than the abstract idea.  The remaining elements of a computer system, a selectable user interface element and an online network system are also recited at a high level of generality, and amount to a general linking to a computing environment.  The use of a machine learning algorithm to modify at least one of a baseline model, the user-based model, and the course-based model based on a stored indication of a selection by the user is also a general linking to a particular technological environment, and these steps of claim 10 do not integrate any of the abstract ideas recited by claim 1 into a practical application.
	Applicant further argues that limitations the courts have identified that did not integrate a judicial exception into a practical application include "merely reciting the words 'apply it' (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea 
	In response, Examiner states that although the claims do recite a number of steps, each of these steps has been set forth in the rejection as relating to an abstract idea, or 1) general linking to a particular technological environment or 2) well understood, routine and conventional limitations in view of MPEP 2106.05(d)(ii).  Simply because the claims do not merely recite the words "apply it" with respect to the judicial exception does not mean the claims are patentable under 101.  Applicant is advised to set forth a limitation that is not an abstract idea, and that is not well-understood routine and conventional.  Applicant should point out a limitation that improves the functioning of the computer, as supported by the Specification, to integrate the abstract ideas in the claim into a practical application.  Since Applicant has not integrated the abstract ideas identified in the claim into a practical application, the rejection of claim 1 is maintained.  The above arguments apply to independent claims 11 and 20, which have been similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169